Citation Nr: 1819570	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  12-07 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 30 percent for a right knee disorder, to include entitlement to a separate compensable rating for instability of the right knee.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1996 to March 2005.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions issued by the VA Regional Office (RO) in Atlanta, Georgia.

This case was previously before the Board in July 2016 and remanded for a VA examination.


FINDING OF FACT

For the entire appeal period, the Veteran's right knee condition has been manifested by limitation of extension to 20 degrees, and a torn medial meniscus with frequent episodes of locking, pain, and effusion; however, ankylosis and recurrent subluxation or lateral instability are not shown by the record.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating greater than 30 percent for the right knee disorder on the basis of limitation of motion are not met.  38 U.S.C. §§5107(b) (West 2012); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5261 (2017).

2.  The criteria for a rating greater than 20 percent for a torn medial meniscus are not met.  38 U.S.C. § 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5258 (2017).

3.  The criteria for a separate compensable rating for right knee instability are not met for the entire appeal period.   38 U.S.C. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5257 (2017).





	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran's claim for a higher initial rating for his service-connected right knee disability was previously before the Board in July 2016.  In that decision, the Board determined that a 30 percent initial rating based on limitation of extension to 20 degrees was warranted for the entire appeal period.  The Board also awarded a separate 20 percent rating under Diagnostic Code 5258 based on the fact that the Veteran had a torn medial meniscus, with episodes of locking, pain and effusion.  The Board remanded the appeal in large part so that medical clarification can be obtained as to whether the Veteran had recurrent subluxation or lateral instability of the right knee, potentially warranting a separate compensable rating under Diagnostic Code 5257.  In light of the Board's prior allowances, its remand for additional medical evidence, and the full knee examination obtained in September 2016, the Board will assess below whether any rating greater than what is currently in effect can be awarded.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent to which the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when symptoms are most prevalent ("flare-ups") due to the extent of any pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Knee disabilities are unique in the rating code, as they are one of a few orthopedic
disabilities in which a Veteran may receive multiple ratings based on separate
symptoms in the same joint.  While the law generally prevents considering the same
symptoms under various diagnoses to support separate ratings, some of the relevant
Diagnostic Codes for the knee have been interpreted to apply to different functions
of the knee, therefore warranting separate consideration.  Specifically, the evidence
may warrant separate ratings for limitation of flexion of the knee, limitation of
extension of the knee, and lateral instability and recurrent subluxation of the knee.
The Board will explore all possibilities in this case.

The Board initially notes the Veteran's right knee has not been shown to be ankylosed, nor does the Veteran so contend.   As such Diagnostic Code 5256, which specifically contemplates an ankylosed knee, is not for application.  

Under Diagnostic Code 5257, 10, 20, and 30 percent ratings are warranted for
slight, moderate, or severe recurrent subluxation or lateral instability, respectively.

Under Diagnostic Code 5258, a maximum 20 percent rating is warranted for
dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion
into the joint.  Diagnostic Code 5259 holds that symptoms due to the removal of the
semilunar cartilage of either knee warrant a 10 percent rating, which is the
maximum rating under that Diagnostic Code.

Diagnostic Code 5260 rates based on limitation of flexion, and provides for a
noncompensable rating where flexion is limited to 60 degrees; a 10 percent rating
where flexion is limited to 45 degrees; a 20 percent rating where flexion is limited to 30 degrees; and a 30 percent rating where flexion is limited to 15 degrees.

Under Diagnostic Code 5261, a 10 percent rating requires extension limited to 10
degrees. A 20 percent rating is warranted where extension is limited to 15 degrees
and a 30 percent rating is warranted where extension limited to 20 degrees. For a
40 percent rating, extension must be limited to 30 degrees. And finally, where
extension is limited to 45 degrees a 50 percent rating may be assigned.

The diagnostic criteria applicable to impairment of the tibia and fibula are found at
38 C.F.R. § 4.71a, Diagnostic Code 5262. Under that code, a 10 percent evaluation
is warranted when malunion of the tibia and fibula is productive of slight knee or
ankle disability. A 20 percent evaluation is warranted when malunion of the tibia
and fibula is productive of moderate knee or ankle disability, and a 30 percent
evaluation is warranted when such disability is marked. A 40 percent evaluation is
warranted for nonunion of the tibia and fibula, with loose motion, requiring a brace.

Diagnostic Code 5263 is the rating code for genu recurvatum. Genu recurvatum is
a deformity in the knee in which the knee bends backwards.

With respect to range of motion, upon review of all the range of motion tests of record, the Veteran has not exhibited limitation of flexion warranting a compensable rating under Diagnostic Code 5260, nor has he exhibited limitation of extension warranting a rating higher than the currently-assigned 30 percent under Diagnostic Code 5261 at any time during the period under review, even when considering the effects of pain, fatigue, weakness, lack of endurance.  

Indeed, with respect to flexion, the Veteran could flex his right knee to 90 degrees upon examination in April 2007, at which point pain would start.  The examiner recognized complaints of flare-ups, and pertinently determined that pain, fatigue, weakness, lack of endurance would limit the function of the joint by 5 degrees.  With the Deluca factors, and this reduction in mind, flexion to 85 degrees does not warrant a compensable rating under Diagnostic Code 5260.   

The Veteran could flex his right knee to 50 degrees upon examination in February 2008, at which point pain would start.  The examiner similarly recognized complaints of flare-ups, but pertinently determined that pain, fatigue, weakness, lack of endurance would limit the function of the joint by 0 degrees.  Thus, with the Deluca factors in mind, flexion to 50 degrees also does not warrant the assignment of a compensable rating under Diagnostic Code 5260.   

On examination in October 2009, the Veteran could flex his right knee to 100 degrees after repetitive use, and without additional degree of limitation.  Most recently, at a September 2016 VA examination, the Veteran could flex his right knee to 140 degrees.  Flare-ups were specifically assessed, and the VA examiner indicated that pain, weakness, fatigability or incoordination does significantly limit functional ability with flare-ups.  Although the examination was not conducted during an actual flare-up, the examiner estimated that the Veteran's range of flexion would be reduced by 10 degrees, from 140 to 130 degrees during a flare.  The examiner noted that this assessment was medically consistent with the Veteran's statements describing functional loss during flare-ups.  As above, with the Deluca factors in mind, flexion to 100 degrees or 130 degrees also does not warrant the assignment of a compensable rating under Diagnostic Code 5260.   

Accordingly, in consideration of additional limitations of functional ability during periods of flares and other Deluca factors, the Veteran is not shown to have severe enough limitation of flexion of the knee to warrant a separate compensable rating at any time during the period under review under Diagnostic Code 5260.

With respect to extension, the Veteran is already in receipt of a 30 percent rating under Diagnostic Code 5261.  To warrant a higher rating, limitation of extension to 30 degrees or worse must be shown by the record.  Pertinently, in its July 2016 decision, the Board found the April 2007 and February 2008 range of motion findings specific to extension to be of no probative value (in so far as they did not show limitation that would warrant even the assignment of the current 30 percent rating).  Limitation of extension assessments at the October 2009 VA examination demonstrated limitation to 20 degrees, without additional degrees of limitation.  More recently, upon examination in September 2016, the Veteran could extend his right knee all the way to 0 degrees.  The additional impact on the ability to extend during periods of flare-ups was estimated by the VA examiner to also be 0 degrees.  Thus, even when considering the impact of pain, fatigue, weakness, lack of endurance and flares, the Veteran evidence does not demonstrate severe enough limitation of extension to warrant the assignment of a rating greater than 30 percent at any time during the period under review. 

The Veteran has also been awarded a separate 20 percent rating under Diagnostic Code 5258 for his meniscal tear, with episodes of locking, pain and effusion.  A 20 percent rating is the highest schedular rating available under this Code.  

A separate compensable rating under Diagnostic Code 5259 for symptomatic removal of cartilage would violate the rule against pyramiding, as the Veteran's knee symptoms of locking, pain, effusion, limitation of motion, and additional weakness and fatigue during flares are already compensated by the 30 percent rating under Diagnostic Code 5261 and the 20 percent rating under 5258.  

With respect to instability, the Veteran has requested to be rated under Diagnostic Code 5257 for instability due to complaints that his knee gives way.  For the following reasons, the Board finds that a separate compensable rating based on recurrent subluxation or lateral instability of the right knee is not warranted.

First, although the Veteran has reported experiencing his right knee buckle or give way, at times, the objective medical evidence of record demonstrates that the Veteran has not experienced knee subluxation, and does not have instability of the knee.  Indeed, upon examination in April 2007 and February 2008, the respective knee examiners specifically tested for instability, and noted that the anterior and posterior cruciate ligaments stability test of the right knee was within normal limits, and the medial and lateral collateral ligaments stability test of the right knee was within normal limits.  At the October 2009 examination, although the examiner noted instability and abnormal movement of the knee when describing the Veteran's history, upon specific testing for instability of the knee at that time, the examiner pertinently found that the anterior and posterior cruciate ligaments stability test, and the medial and lateral collateral ligaments stability test of the right knee were all within normal limits.  

The Board specifically remanded the Veteran's appeal in July 2016 so that subluxation and instability can be further assessed.  The September 2016 VA examiner pertinently found that there was no joint instability of the right knee, and that the Lachman test (anterior instability), the posterior drawer test (posterior instability), and the medical instability and lateral instability tests were all normal for the right knee.  The examiner identified that the Veteran had no history of subluxation.

While the Veteran has reported experiencing a feeling of giving way in his knee, the only joint stability testing of record was at each of the examinations identified above, which each showed no instability. While the Veteran may experience a feeling that his knee may give way or is unstable, the medical findings regarding instability subluxation are more probative as to the actual presence of these conditions. Notably, there are specific medical tests that are designed to reveal instability and laxity of the joints. These tests were administered by the medical professionals in this case and revealed no instability or laxity. Hence, the evidence is against a separate rating for the knee under Diagnostic Code 5257. 38 C.F.R. § 4.71a.

The Board adds that in describing his instability, the Veteran noted on a July 2008 Statement in Support of Claim that he fell down the stairs twice due to his knee "popping out" or "locking" on him.  At an August 2009 hearing, the Veteran similarly described falls because of locking of his knee.  While the Board does not doubt the Veteran's knee has caused him to fall at times, "locking" of the knee is already a symptom contemplated in the 20 percent disability rating awarded under Diagnostic Code 5258.  The evidence does not demonstrate that the Veteran's right knee disability manifests in lateral instability or subluxation.

Finally, the Veteran does not have tibia or fibula impairment or genu recurvatum, and the Veteran does not so assert.  Thus ratings under Diagnostic Code 5262 or 5263 are  not for application.  

In short, the Veteran's right knee disability manifestations are compensated appropriately under Diagnostic Code 5261 and 5258.  For the reasons discussed above, higher or separate ratings for the Veteran's disability are not warranted.   


ORDER

Entitlement to a rating greater than 30 percent for a right knee disorder is denied.

Entitlement to a rating greater than 20 percent for right knee meniscus tear is denied.

Entitlement to a separate compensable rating based on subluxation or lateral instability is denied.  



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


